Citation Nr: 1453142	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-25 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from September 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to TDIU.  The Veteran timely appealed that issue.

The issues of service connection for chronic obstructive pulmonary disease (COPD) and obstructive sleep apnea (OSA) have been raised by the record in a January 2010 telephone contact (which is the same document from which the TDIU issue on appeal stems), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ), despite the issuance of multiple VCAA notice letters.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board notes that in light of the referred claims, the TDIU claim is remanded, as it is intertwined with the ultimate outcome of those claims.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Moreover, the Board finds that on remand, the Veteran should be afforded a VA examination with an industrial/occupational specialist in order to obtain an opinion regarding employability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Finally, on remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Columbia and Kansas City VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since March 2012 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his diabetes mellitus and associated bilateral upper and lower extremity neurological disabilities, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  After adjudication of the referred claims, schedule the Veteran for a VA general medical examination with an industrial/occupational specialist.  The examiner should review the claims file in conjunction with the examination.  A detailed history of the Veteran's educational experience and occupational training and experience should be obtained.

Following a claims file review and examination, the specialist should opine as to whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities combine to preclude substantially gainful employment, particularly his contentions that he is unable to be a self-employed farmer as a result of his diabetes and associated neurological conditions.  (Currently, his service-connected disabilities include: diabetes mellitus, bilateral upper and lower extremity peripheral neuropathy associated with diabetes mellitus, tinnitus, and bilateral hearing loss.)

The examiner should specifically discuss the VA examination findings from February 2010, June 2010, and August 2012, as well as any other pertinent evidence in the claims file regarding employability, to include private physician, Dr. T.M.M.'s November 2010 letter.  

The examiner should, in the context of providing the opinion on employability, address the Veteran's work qualifications and employment history, as well as his level of education.  (Any opinions provided should be without consideration of his age or any nonservice-connected disorders.)  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




